Title: To Thomas Jefferson from John Wayles Eppes, 13 December 1802
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond Dec: 13th. 1802.
          
          Nothing of importance had occured since the meeting of the Legislature, until Saturday last—On that we elected Mr. Page Governor by a general vote no other person being nominated as his opponent. on the same we replaced three members of the Executive council, two of whom to wit Wood & White where removed by joint vote of the two houses & the third to wit Pendleton by resignation—Their vacancies are filled by George Hay, Brokenbough, & Grimes—all republicans & men of Talents.
          So far as we have had an opportunity of Judging of the strength the feds it is in number about the same as in the last Legislature but diminished both in Tone & Talent—
          A very intemperate Resolution has been offered to our house on the licentiousness of the Federal Presses by Colo. Smith our former Speaker—200 copies of it to our great mortification are ordered to be printed for the use of the members—It will of course go to the world in a gurl extremely exceptionable in every point of view & in which it certainly will not finally pass the legislature—
          The session will I think be short and unimportant—
          Accept for your health My warm wishes Yours Sincerely
          
            Jno: W: Eppes
          
        